Exhibit 99.1 FOR IMMEDIATE RELEASE STIFEL REPORTS FOURTH QUARTER AND FULL-YEAR 2 21st Consecutive Year of Record Net Revenues •Record fourth quarter net revenues of $661.4 million, increased 14% compared with the year-ago quarter. •Record 2016 net revenues of $2.6 billion, increased 11% compared with 2015. •Record 2016 net revenues and pre-tax operating income in Global Wealth Management. •Record 2016 net revenues in Institutional Group. •2016 net income available to common shareholders of $77.6 million, or $1.00 per diluted common share.
